United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alpharetta, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1285
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On May 2, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated February 9, 2011 which affirmed a decision
denying appellant’s request to expand her claim to include a right thumb condition.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following OWCP’s
June 16, 2010 decision, appellant requested an oral hearing on July 13, 2010. She also submitted
additional evidence. This included a January 27, 2011 report and a visit status form from
Dr. Snehal C. Dalal, appellant’s treating physician, who addressed the cause of appellant’s
thumb condition. These documents were received by OWCP on January 31, 2011. In its
February 9, 2011 decision, an OWCP hearing representative affirmed the June 16, 2010 decision.
She did not note receipt or consideration of the January 27, 2011 reports. Instead, the hearing
1

Appellant has an accepted claim for bilateral carpal tunnel syndrome. She requested that her claim be expanded
to include a right thumb condition and OWCP’s February 9, 2011 decision affirmed a June 16, 2010 decision
denying appellant’s claim.
2

41 ECAB 548 (1990).

representative advised that the record was held open to allow for the submission of additional
evidence but only indicated that nonmedical evidence and a duplicate medical report were
submitted.
The Board finds that the hearing representative, in her February 9, 2011 decision, did not
review the January 27, 2011 reports from Dr. Dalal that were received by OWCP on
January 31, 2011. For this reason, the case will be remanded to OWCP to enable it to properly
consider all the evidence submitted at the time of the February 9, 2011 decision. Following this
and such further development as OWCP deems necessary, it shall issue an appropriate merit
decision on the claim.
IT IS HEREBY ORDERED THAT the February 9, 2011 decision of the Office of
Workers’ Compensation Programs set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

